Title: From John Adams to George Washington Adams, 12 January 1820
From: Adams, John
To: Adams, George Washington



My dear Grandson.
January 12th. 1820

I thank you for your letter of new-years-day, and congratulate you on your arrival in the great City that is to be where you will have an opportunity of seeing the great world & making many observations & reflections upon it: you may there see a variety of sentiments on government: despotism to the depths of sansculotism, & religious opinions; from the sublimities of Catholics to the profundities of Swedenborgians—How kindly has providence provided for our comforts in this world by furnishing us with such an ample portion of that self-love which is the cordial drop of life in all ages & conditions—, it pleases every purchaser of a lottery ticket with the sweet hope of drawing the first prize, it pleases the young priests with hopes of being arch-Bishops and Cardinals and it pleases every young American with the hopes of being President of the United States, every ensign with hopes of being a General, & every midshipman with hopes to be an Admiral. The same principle, the same active agent, operates in religion; it makes all men happy in their own religion, whatever it may be—the Mahometan is confident that he shall go to paradise,—the Hindoo to Brahma,—the Hebrew to Abrahams bosom,—the Calvinist is sure that he is one of the elect,—the churchman, has a sure and certain hope of a resurrection to life eternal: the North american Indian expects to go to a level country without Swamps or mountains—where grand & beautiful rivers meander thro’ vast prairies & lofty forests abounding with deer elk & buffaloe, indian corn—kidney beans, pumpions & squashes, growing spontaneously—; & who can say that this is not all as it should be—but I wish that all had a little more charity for those who differ from them—you George I hope will have charity for all, and treat all, with great civility, candour, & respect; you must be very prudent & cautious, lest you hurt the feelings of any of those people, or alarm their jealousy or pique their self love. So says your affectionate grandfather.
John Adams